UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under Rule 14a-12 UNITED STATES OIL AND GAS CORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fees paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: US Oil and Gas Corp 11782 Jollyville Road, Suite 211B Austin, Texas 78759 VOTE TODAY! The Company’s Annual Meeting of Stockholders is scheduled to be held September 23, 2011 at 10 A.M. local time at the Company’s headquarters in Austin, Texas. We remind those beneficial stockholders (whose shares are held by a broker-dealer) of record as of July 27, 2010, who are not able to attend the meeting, and have not yet voted their shares, to please do so prior to the meeting. The proposals to elect three directors and approve amendments to the Company’s Certificate of Incorporation in order to effectuate a reverse split of the Company’s stock and reduce the authorized number of shares of common stock from 5,000,000,000 to 20,000,000 may be found in the Proxy Statement previously mailed,filed with the SEC, and on the Company’s website, www.usaoilandgas.com Stockholders may vote online now by entering their Control Number as provided by their broker-dealer at www.proxyvote.com
